GOSHORN, Judge.
Franklin S. Williams appeals from the order denying his rule 3.800 motion seeking credit for time served in jail before his plea. We reverse. The court summarily denied Williams’ motion without providing reasons or attachments, and thus we are unable to determine whether the record substantiates or refutes his claim. Upon remand, if the court again denies the motion, it must either attach that part of the record or file which rebuts Williams’ allegations or allow him to file a sworn motion pursuant to rule 3.850. See Thomas v. State, 611 So.2d 600 (Fla. 2d DCA 1993); Hayes v. State, 610 So.2d 737 (Fla. 2d DCA 1993).
REVERSED and REMANDED.
GRIFFIN and DIAMANTIS, JJ., concur.